Title: To Thomas Jefferson from Robert Smith, 22 November 1804
From: Smith, Robert
To: Jefferson, Thomas


                  
                     
                        22 Nov. 1804
                     
                  
                  
                     Mem—
                  We possess already but two gun boats—and in the general Estimate provision is made for the expences of only these two
                  The costs of the gun Boats cannot yet be accurately ascertained. I am rather inclined to think that each Boat will cost from 5000 to 6000 Dol—The Ship builder in Kentucky asked 9000 Dol—
                  
                     R S—
                  
               